J. A17027/20


                             2020 Pa. Super. 284

JOHANNA L. GOODWIN                       :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
SCOTT M. GOODWIN,                        :         No. 2338 EDA 2019
                                         :
                        Appellant        :


                Appeal from the Order Entered July 22, 2019,
               in the Court of Common Pleas of Bucks County
                  Family Division at No. 2008-63956-DQRY


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


OPINION BY FORD ELLIOTT, P.J.E.:                FILED DECEMBER 14, 2020

      In this appeal Scott M. Goodwin (“Husband”) challenges the trial court’s

equitable distribution of the marital estate in the divorce proceedings between

him and Johanna L. Goodwin (“Wife”). After careful review, we affirm.

      We take the underlying facts and procedural history in this matter from

the trial court’s September 16, 2019 opinion, and our review of the certified

record. Husband, born in 1961, and Wife, born in 1966, married in 1990.

Wife’s son, Nicholas Campellone, Esq. (“Son”), was three years old at the
J. A17027/20

time, and while he lived with the parties, Husband did not adopt him. 1 The

parties were never previously married, and no children were born to the

marriage.

      According to the trial court, both parties are high school graduates.2

(Trial court opinion, 9/16/19 at 2.) Husband suffers from a major depressive

disorder and began collecting Social Security Disability (“SSD”) in 1999; he

has not worked since 2002. (Id.) Throughout the marriage, Wife worked for

the inside sales division of Benjamin Obdyke, Inc. (Id.) On February 17,

2009, Wife filed a complaint in divorce; subsequently, the parties reconciled,

however, Wife did not withdraw the complaint. (Id.)

      Son died on January 1, 2017, at the age of 30 due to a pulmonary

embolism. (Wife’s brief at 5.) He did not have any children or heirs, other

than his mother (Wife), and died intestate. (Trial court opinion, 9/16/19 at 1.)

Son acquired, through his employment, four life insurance policies; he named

his mother, [Wife], as sole beneficiary. (See id.) Wife received all of the




1 Son’s biological father died before he was born. (Husband’s brief at 9.) The
parties dispute the extent of Husband’s relationship with Son. Husband refers
to him as “their son” and claims he “raised and treated [him] as if he were his
own son,” and “[u]ntil he entered 10th grade, [Son] was known as
Nicholas Goodwin.” (Id. at 9, 18, 52.) However, Wife avers Husband and
Son’s “relationship was turbulent [and t]owards the end of [S]on’s life,”
Husband refused him entry into the marital residence. (Wife’s brief at 5.)

2Wife disputes this, claiming she did not graduate from high school. (Wife’s
brief at 7.)


                                     -2-
J. A17027/20

proceeds of these policies, $633,301.72.3 Moreover, Wife received the funds

enumerated below from Son’s estate4

            North Western Mutual IRA               $3,445.00
            Bank of America Money Market []        $2,926.96
            Bank of America Checking []              $306.16
            Bank of America Checking []              $900.99
            Bank of America Savings []               $637.40
            Total                                 $8,216.51
Id. at 2. Husband and Wife agree Wife was the sole named beneficiary on

the IRA. (Husband’s brief at 13-14; Wife’s brief at 26.) Despite this, the trial

court did not make such a finding in its equitable distribution order or opinion.

      The parties separated on March 27, 2017, approximately four months

after Son’s death. The marriage lasted 27 years. Wife used a portion of the

proceeds from Son’s estate to purchase a house. On April 6, 2017, Wife filed

a praecipe to reinstate her 2009 divorce complaint. Husband filed an answer

and counterclaim seeking alimony.

      The trial court summarized the parties’ income history as follows.

Husband’s 2017 federal income tax return reflected gross income totaling




3 The parties agree no portion of these polices were purchased with marital
assets. Three of the insurance policies were issued by North Western Mutual
Life Insurance, in the amounts of $101,077.88, $300,010.98, and
$100,032.46; they also bore interest of $180.40. The fourth life insurance
policy, issued by Unum Life Insurance, was in the amount of $132,000. (Trial
court opinion, 9/16/19 at 2.) Son did not name Husband as successor
beneficiary in any of these policies. (Id.)

4 Husband claims there was never “an [e]state of Nicholas Campellone,”
because “[n]o one opened up an estate.” (Husband’s brief at 12, 20.)
However, for ease of discussion we will use the word, “estate.”


                                      -3-
J. A17027/20

$17,612. (Report of master, 8/31/18 at 2.) Wife’s 2017 tax return reported

a gross income of $103,314. (Trial court opinion, 9/16/19 at 2.) In 2018,

however, Wife lost her job; “she received a fifteen-week severance of $1,931

per week[,] from November 2018 to February 2019. Thereafter, Wife began

receiving unemployment compensation in the amount of $561 per week.”

(Id.) Meanwhile, as of January 1, 2019, Husband received SSD in the amount

of $1,759.50 per month.     (Id.)   Starting on August 30, 2017, Wife paid

Husband $1,600 per month in spousal support. (Report of master at 2.) “On

April 1, 2019, Wife was diagnosed with anxiety and depression for which she

takes medication. . . . Wife was also diagnosed with Heterozygote[;] however

the condition has not impaired her ability to work.”      (Trial court opinion,

9/16/19 at 2-3.)

     The trial court also discussed the parties’ assets as follows:

           The marital residence is located at 169 Indian Creek
           Drive, Levittown, Pennsylvania.       In 2017, Wife
           purchased a heater at a cost of $3,628.05 for the
           marital home, as well as a new air conditioning unit in
           the amount of $784.94. The residence has since been
           transferred into Husband’s name only and Wife’s
           name has been removed from all corresponding liens
           and mortgages. The value of the home was assessed
           at $145,000.

           At the time of separation, Wife and Husband kept
           separate bank accounts. Wife had two accounts [with
           balances of $4,873 and] $1,205. Husband’s . . .
           checking account . . . had a balance of $10,318. In
           2014, Wife received a loan from Lending Club in the
           amount of $10,000 and another in 2015 for $25,000.
           On April 1, 2017, Wife paid the balance on the 2014
           loan[,] $1,947. On February 8, 2017, she paid the


                                    -4-
J. A17027/20


               balance of the 2015 loan[,] $20,024. Wife also paid
               off total marital credit card debt in the amount of
               $45,985.48 as well as their 2016 joint tax in the
               amount of $4,400. Wife’s Benjamin Obdyke 401(k)
               plan has a marital value of $239,862.

               At the time of separation, Wife leased a 2016
               Chevrolet Equinox and Husband owned a 2002
               Chrysler PT Cruiser valued at $711 and free from any
               encumbrances.

Trial court opinion, 9/16/19 at 3.

         The parties attended a master’s hearing on August 20, 2018.         The

master issued a report on August 31, 2018, recommending Husband receive

66% of the marital estate, Wife 34%, and Wife pay “alimony at the current

spousal support rate of $1,600 through August [of] 2026.” (Report of master

at 9.)

         On September 11, 2018, Husband filed a motion for a hearing de novo.

The court granted the motion and conducted evidentiary hearings on

February 2, March 29, and May 13, 2019.

         On July 22, 2019, the trial court issued the underlying order, directing

the parties to be divorced and distributing the marital estate as follows:

               [The trial c]ourt first made a determination that the
               life insurance proceeds and additional funds of the
               [e]state of [Son] received by Wife were not marital
               assets nor marital property. All investments, real
               estate or any other assets purchased or acquired by
               Wife from her [S]on’s [e]state were likewise not
               marital property or assets.

               The [trial c]ourt allocated the marital property in an
               equitable manner consistent with 23 Pa.C.S.[A.]
               § 3502.     Specifically, [the trial c]ourt equitably


                                       -5-
J. A17027/20


            distributed the marital assets as follows: (a) Wife
            received all right, title and interest of the remaining
            and separate portions of her Benjamin Obdyke 401(k)
            plan, her [two bank accounts], and her leased 2016
            Chevrolet Equinox; (b) Husband received all right,
            title and interest in his [checking account], his PT
            Cruiser, and an additional $50,000 via a rollover from
            Wife’s Benjamin Obdyke 401(k) plan. Wife assumed
            responsibility for repayment of all marital liabilities
            and held Husband harmless regarding the same of the
            2016 taxes, heater bill, air conditioning bill, total
            marital credit card debt and the Lending Club loans.
            Upon distribution, Wife would receive a total of
            $119,170.53 and Husband would receive a total of
            $206,029, effectuating a 37% award to Wife and a
            63% award to Husband. Importantly, Wife was also
            obligated to pay alimony at the current spousal rate
            for an additional seven and one-half years through
            January 1, 2027.

Trial court opinion, 9/16/19 at 4.

      Husband    filed   a   timely   notice   of   appeal   and   a   court-ordered

Pa.R.A.P. 1925(b) statement of errors to be raised on appeal. Subsequently,

the trial court issued an opinion.

      On appeal, Husband raises the following issues for our review:

            1.    Did the trial court abuse its discretion, commit
                  an error of law and reversible error when it
                  failed to find that the life insurance proceeds
                  and IRA money that Wife received as a named
                  beneficiary, and the investments made and
                  assets purchased with the proceeds, were
                  marital    property    subject    to    equitable
                  distribution?

            2.    Did the trial court commit reversible error when
                  it failed to designate and apply a percentage to
                  the equitable distribution scheme in its [o]rder,
                  and then failed to make a clear distribution
                  scheme in its [o]pinion?


                                        -6-
J. A17027/20



              3.   Did the trial court commit reversible error,
                   abuse its discretion, and fashion an equitable
                   distribution  award    that   was   manifestly
                   unreasonable by failing to consider all of the
                   relevant factors in 23 Pa.C.S.[A.] §3502, by
                   adding words to factors to change their
                   meaning, and by not properly applying the
                   factors?

Husband’s brief at 6.

      All of Husband’s issues challenge equitable distribution. A trial court has

broad discretion when fashioning an award of equitable distribution.

Dalrymple v. Kilishek, 920 A.2d 1275, 1280 (Pa.Super. 2007).                 Our

standard of review when assessing the propriety of an order effectuating the

equitable distribution of marital property is “whether the trial court abused its

discretion by a misapplication of the law or failure to follow proper legal

procedure.”    Smith v. Smith, 904 A.2d 15, 19 (Pa.Super. 2006) (citation

omitted).   We do not lightly find an abuse of discretion, which requires a

showing of clear and convincing evidence. Id. This court will not find an

“abuse of discretion” unless the law has been “overridden or misapplied or the

judgment exercised” was “manifestly unreasonable, or the result of partiality,

prejudice, bias, or ill will, as shown by the evidence in the certified record.”

Wang v. Feng, 888 A.2d 882, 887 (Pa.Super. 2005).           In determining the

propriety of an equitable distribution award, courts must consider the

distribution scheme as a whole. Id. “[W]e measure the circumstances of the

case against the objective of effectuating economic justice between the parties



                                      -7-
J. A17027/20

and achieving a just determination of their property rights.”           Schenk v.

Schenk, 880 A.2d 633, 639 (Pa.Super. 2005) (citation omitted).

            Moreover, it is within the province of the trial court to
            weigh the evidence and decide credibility and this
            [c]ourt will not reverse those determinations so long
            as they are supported by the evidence. We are also
            aware that a master’s report and recommendation,
            although only advisory, is to be given the fullest
            consideration, particularly on the question of
            credibility of witnesses, because the master has the
            opportunity to observe and assess the behavior and
            demeanor of the parties.

Childress v. Bogosian, 12 A.3d 448, 445-446 (Pa.Super. 2011) (quotation

marks and internal citations omitted).

      In his first issue, Husband contends the trial court erred in finding Son’s

life insurance proceeds and IRA benefits were not marital property.

(Husband’s brief at 18-55.) We disagree, albeit for different reasons than

those expressed by the trial court.5

      Section   3501(a)(3)    of   the    Pennsylvania   Consolidated     Statutes

Annotated states marital property does not include, “[p]roperty acquired by

gift, except between spouses, bequest, devise or descent or property acquired

in exchange for such property.” For the reasons discussed below, we find the

life insurance and IRA proceeds were a gift within the meaning of the statute.




5“[W]e are not limited by the trial court’s rationale and that we may affirm
on any basis.” Blumenstock v. Gibson, 811 A.2d 1029, 1033 (Pa.Super.
2002) (citations omitted), appeal denied, 828 A.2d 349 (Pa. 2003).


                                         -8-
J. A17027/20

      Here, the life insurance and IRA proceeds vested in Wife at the death of

Son, which was prior to the date of separation; Wife’s receipt of the proceeds,

both before and after the date of separation perfected the gift. Both parties

agree the life insurance and IRA benefits were not commingled into a joint

account. (Husband’s brief at 27-28; Wife’s brief at 23-25.) Both agree Wife

used part of the proceeds to purchase a home solely in her name and put the

remainder into accounts which were solely in her name. (See id.) Lastly, the

parties do not dispute Son used his own funds to pay for the life insurance

policies and deposits to the IRA account. (Id.)

      The list of exceptions contained in Section 3501(a)(3) have a common

element: the intent of the donor to transfer the property in question to only

one of the spouses. The Divorce Code honors this intent, giving it priority

over the general rules concerning the nature of property acquired during

marriage. By listing someone as the sole beneficiary on an insurance policy

or IRA, the giver makes the proceeds into a gift which vests at the time of

death.   Moreover, because such policies allow for the designation of

co-beneficiaries and contingent beneficiaries, the failure to list any makes the

intent of the giver clear. To find otherwise would make for a chaotic situation

where certain forms of gifts would be considered marital property while other

forms were not and the intent of the giver would be completely disregarded.

      There is little law in Pennsylvania discussing the situation at bar, where

one spouse is the designated beneficiary of a life insurance policy which is



                                     -9-
J. A17027/20

vested prior to the dissolution of the marriage. However, the two cases which

do discuss the matter did not find life insurance did not fall within the meaning

of Section 3501(a)(3). In fact, they did not even discuss the issue, but found

it to be marital property based upon circumstances not present in the instant

matter.

      In Sutliff v. Sutliff, 522 A.2d 1144 (Pa.Super. 1987), affirmed in

part, reversed in part on other grounds, and remanded by, 543 A.2d
534 (Pa. 1988), a panel of this court affirmed a master’s finding the evidence

was insufficient to show husband used the proceeds of his father’s life

insurance policy and pension benefits to purchase stocks, and therefore, the

stocks were marital property.      Sutliff, 522 A.2d at 1150.        In a brief,

one-paragraph discussion, we agreed with the master’s finding the funds had

been “commingled in a joint checking account used for various expenditures

of the family and sufficient evidence was not produced that the stock was

purchased with the insurance and pension benefits.” Id. What is of greater

interest is what is implied by this decision:     had the proceeds of the life

insurance policy and pension benefits not been commingled into the joint

checking account, they would not have been considered marital property. See

Sutliffe, 522 A.2d at 1150.

      In Rohrer v. Rohrer, 715 A.2d 463 (Pa.Super. 1998), after another

brief discussion, a panel of this court again found the proceeds of the

husband’s father’s life insurance policy to be marital property. Rohrer, 715



                                     - 10 -
J. A17027/20

A.2d at 467-468. However, as in Sutliff, there was no discussion of whether

life insurance proceeds, in general, were marital property; rather, the holding

rested on the fact husband had used marital funds to purchase and maintain

the policy on behalf of his father. Id.

      While Pennsylvania courts have not spoken to the relevant issue, our

sister states have.6 In Amato v. Amato, 596 So. 2d 1243 (Fla.Ct.App. 1992),

a child of the marriage named his mother as the sole beneficiary of a life

insurance policy. Amato, 592 So. 2d at 1244. After the insurance company

distributed the proceeds, the wife placed the funds in a joint checking account

and each party drew upon them. Id. In the decision, the court noted it wrote

specifically to clarify the only reason it was treating the proceeds as marital

property was because, by placing the funds in a joint account, the wife gifted

husband a half share of the proceeds. Id. at 1244-1245.   In Weekes v.

Weekes, 611 P.2d 133 (Idaho 1980), the Idaho Supreme Court found life

insurance proceeds from a policy purchased by a child of the marriage in which

mother was named as the primary beneficiary and father as the second

beneficiary were not marital property. Weekes, 611 P.2d at 133-134. The

court gave no explanation for its finding, simply stating the trial court’s finding

it was “separate” property was “supported by the record.” Id. at 134. If

anything, the instant matter, where the son was not a child of the marriage,


6 “The decisions of courts of other states are persuasive, but not binding,
authority.” Huber v. Etkin, 58 A.3d 772, 780 n.8 (Pa.Super. 2012) (citation
omitted), appeal denied, 68 A.3d 909 (Pa. 2013).


                                      - 11 -
J. A17027/20

husband was not named as a secondary beneficiary, and the funds were never

commingled, presents an even stronger case for finding the proceeds were

not marital property.

      In reaching this conclusion, we looked particularly to these five cases

decided between 1978-2009 in appellate courts in Kentucky, Missouri,

Colorado, Iowa, and Minnesota.       See In re Marriage of Goodwin, 606
N.W.2d 315, 318-19 (Iowa 2000) (holding son of marriage’s life insurance

benefits designated solely to mother constituted gift and, therefore, were not

marital property); Angeli v. Angeli, 777 N.W.2d 32, 34-37 (Minn.Ct.App.

2009) (holding son of marriage’s life insurance and military death benefits

naming mother as sole beneficiary were gift; recognizing, “the benefits

conveyed by the instruments at issue do not resemble the usual ‘gift’ as the

term is commonly used. But they have the essential characteristic of a gift,

which is a transfer without consideration.” (citations omitted)), affirmed, 791
N.W.2d 530 (Minn. 2010); Sharp v. Sharp, 823 P.2d 1387, 1388

(Colo.Ct.App. 1991) (holding mother’s life insurance benefits were gift to son

and not marital property; stating, “a gift is perfected when the donee receives

it; a gift does not fail only because the donor retains some control over it until

that time.” (citation omitted)); Fields v. Fields, 643 S.W.2d 611, 613-615

(Mo.Ct.App. 1982) (holding life insurance benefits and other funds inherited

by father from son from former relationship, where it was unclear if funds

were testamentary, were gifts and not marital property); and Brunson v.



                                      - 12 -
J. A17027/20

Brunson, 569 S.W.2d 173, 176-177 (Ky.Ct.App. 1978) (holding two of

father’s life insurance policies naming husband as sole beneficiary were not

marital property but the third, funds from which had been commingled into

family business, was marital property).

      In each of these cases, the courts interpreted statutes either identical

in language or closely tracking the language of Section 3501(a)(3), each

concerned life insurance either by itself or in combination with other inherited

property, some of which was testamentary, some of which was not, in some

cases, the court could not determine the nature of the inheritance, and in all

cases, the courts found the non-commingled property in question not to be

marital property. See Goodwin, 606 at 317, 319; Angeli, 777 N.W.2d at

34-37; Sharp, 823 P.2d at 1388-1389; Fields, 643 S.W.2d at 613-615; and

Brunson, 569 S.W.2d at 176-177. We find these decisions and the reasoning

underlying them to be extremely persuasive. Accordingly, we hold the life

insurance and IRA proceeds are gifts within the meaning of Section 3501(a)(3)

and, therefore, not marital property.

      This case highlights the difficulties which occur when the Probates,

Estates and Fiduciaries (“PEF”) Code and the Divorce Code collide. We are

aware both the PEF Code and our supreme court have held life insurance is

not testamentary in nature. While there is minimal case law in the individual

states regarding the treatment of non-testamentary inheritances in divorce,

those courts which have faced the issue have honored the intent of the giver



                                     - 13 -
J. A17027/20

and treated the property as non-marital. They all found it to fall within the

language of their relevant divorce codes; the language of all of these codes

being    either   identical   to   or   exceedingly   close   to   the   language   of

Section 3501(a)(3). Thus, our finding the life insurance and IRA funds at issue

in the instant matter constitute a gift and thus fall within the exceptions

delineated in Section 3501(a)(3) is consistent and in alignment with the

holdings of courts in our sister states. For these reasons, Husband’s first issue

does not merit relief.

        In his second issue, Husband argues the trial court committed reversible

error by failing to “designate and apply a percentage to the equitable

distribution scheme in its order[.]”       Husband also maintains the equitable

distribution scheme was not “clear.”          (Husband’s brief at 55 (emphasis

omitted); see also id. at 55-60.) We disagree.

        Initially, Husband admits, while the decree and order did not list the

percentages of the equitable distribution scheme, the trial court rectified this

in its Rule 1925(a) opinion. (Husband’s brief at 56.) While Husband claims

this figure is incorrect (see id.), Husband arrives at this conclusion by omitting

portions of the decree and order, and the opinion from his discussion, in

particular the trial court’s handling of the issue of marital debt. (Husband’s

brief at 56-58; trial court decree and order, 7/22/19 at 1-4; trial court opinion,

9/16/19 at 6-9.)




                                         - 14 -
J. A17027/20

      Here, the trial court specifically stated in the July 2019 decree and order,

it was not intended to be a “formal [o]pinion” and if either party appealed, it

would draft a more expansive decision. (Trial court decree and order, 7/22/19

at 1.) While it would have been better practice for the trial court to have

included the percentage amount in its initial decree and order, we see nothing

in either the decree and order or the Rule 1925(a) opinion which is unclear.

Further, this is less a claim the distribution scheme was unclear and more a

claim Husband disagrees with the treatment of the marital debt. (Husband’s

brief at 58-59.)

      The trial court addressed this issue as follows:

            In apportioning the marital assets, [the trial c]ourt
            also apportioned the marital debts to effectuate that
            distribution. Husband asserts Wife’s decision to pay
            the marital debts were a gift and should not be
            factored into distribution.      However, “[b]etween
            divorcing parties, debts which accrue to them jointly
            prior to separation are marital debts.” Biese v.
            Biese, 979 A.2d 892, 896 (Pa.Super. 2009). There is
            no dispute the $45,985.48 of credit card debt is a
            marital debt and Wife paid that debt. Wife’s decision
            to pay off the marital debt after separation with her
            separate money is of no moment. The marital credit
            card and loan debt, marital home expenses, and joint
            taxes were apportioned to Wife to offset her total
            received. Finally, the [trial c]ourt also [o]rdered Wife
            to support Husband with monthly alimony payments
            through January 1, 2027.

Trial court opinion, 9/16/19 at 9.

      From the trial court’s statement, “Wife’s decision to pay off the marital

debt after separation with her separate money is of no moment,” Husband



                                     - 15 -
J. A17027/20

extrapolates the court found “all of these marital debts were Wife’s sole

responsibility.” (Husband’s brief at 58-59, quoting trial court opinion, 9/16/19

at 9.) We disagree. The trial court clearly concluded the debts were marital

in nature, notwithstanding Wife’s decision to pay them “with her separate

money.” (Trial court opinion, 9/16/19 at 9.) Moreover, Husband’s contention

the debts were not marital debts because, “Wife ran up these debts on her

own” (Husband’s brief at 59-60), is contrary to settled law.

      We have long held debts incurred during marriage are marital debt,

regardless of which party incurred them. See Biese, 979 A.2d at 896; see

also Duff v. Duff, 507 A.2d 371 (Pa. 1986) (tax assessment liability accruing

to parties from sale of stock prior to separation was joint liability to be included

in computation of marital estate); Litmans v. Litmans, 673 A.2d 382, 391

(Pa.Super. 1996) (“Between divorcing parties, debts which accrue to them

jointly prior to separation are marital debts.” (citation omitted)).

      Here the trial court stated it looked at the Section 3502 factors,

described the ones which were relevant to the instant matter, and properly

found the debt to be marital. This is all the law requires. Schultz v. Schultz,

184 A.3d 168, 175 (Pa.Super. 2018) (holding wife not entitled to relief where

trial court specifically stated it reviewed all factors set forth in Section 3502(a),

and set forth reasons for distribution scheme). Moreover, we see nothing in

the decree and order which overrode or misapplied the law or was manifestly




                                       - 16 -
J. A17027/20

unreasonable. Wang, 888 A.2d at 887. Husband’s second issue does not

merit relief.

      In his third and final issue, Husband avers the trial court erred because

its distribution scheme did not effectuate economic justice; moreover, he

believes the court did not consider all the factors enumerated at 23 Pa.C.S.A.

§ 3502.    (Husband’s brief at 61-74.)      Generally, Husband maintains he is

58 years old and has received SSD for 20 years, and predicts he “will always

be unemployed” and “[w]hatever he receives in equitable distribution will be

his estate.” (Id. at 68, 70.) On the other hand, Husband contends, Wife is

five years younger, has “testified that her alleged health issues never

prevented her from working . . . has better prospects for employment . . . is

already economically stable . . . [and] is intentionally failing to seek

appropriate employment.” (Id. at 68, 70.) Husband concludes the court’s

distribution award was manifestly unreasonable. We disagree.

      Section 3502 of the Divorce Code provides:

                (a)   General rule.--Upon the request of either party
                      in an action for divorce or annulment, the court
                      shall equitably divide, distribute or assign, in
                      kind or otherwise, the marital property between
                      the parties without regard to marital misconduct
                      in such percentages and in such manner as the
                      court deems just after considering all relevant
                      factors. The court may consider each marital
                      asset or group of assets independently and
                      apply a different percentage to each marital
                      asset or group of assets. Factors which are
                      relevant to the equitable division of marital
                      property include the following:



                                        - 17 -
J. A17027/20


               (1)    The length of the marriage.

               (2)    Any prior marriage of either party.

               (3)    The age, health, station, amount
                      and sources of income, vocational
                      skills,     employability,   estate,
                      liabilities and needs of each of the
                      parties.

               (4)    The contribution by one party to
                      the    education,   training  or
                      increased earning power of the
                      other party.

               (5)    The opportunity of each party for
                      future acquisitions of capital
                      assets and income.

               (6)    The sources of income of both
                      parties, including, but not limited
                      to, medical, retirement, insurance
                      or other benefits.

               (7)    The contribution or dissipation of
                      each party in the acquisition,
                      preservation,   depreciation    or
                      appreciation   of   the    marital
                      property,      including       the
                      contribution of a party as
                      homemaker.

               (8)    The value of the property set apart
                      to each party.

               (9)    The standard of living of the
                      parties established during the
                      marriage.

               (10)   The economic circumstances of
                      each party at the time the division
                      of property is to become effective.




                                 - 18 -
J. A17027/20


                  (10.1) The Federal, State and local tax
                         ramifications associated with each
                         asset to be divided, distributed or
                         assigned,    which    ramifications
                         need not be immediate and
                         certain.

                  (10.2) The expense of sale, transfer or
                         liquidation associated with a
                         particular asset, which expense
                         need not be immediate and
                         certain.

                  (11)   Whether the party will be serving
                         as the custodian of any dependent
                         minor children.

23 Pa.C.S.A. § 3502(a)(1)-(11).

     This court has stated,

           A trial court has broad discretion when fashioning an
           award of equitable distribution. In making its decision
           regarding equitable distribution, the trial court must
           consider at least the eleven factors enumerated in
           23 Pa.C.S.A. § 3502(a).        However, there is no
           standard formula guiding the division of marital
           property and the method of distribution derives from
           the facts of the individual case. While the list of
           factors in Section 3502 serves as a guideline for
           consideration, the list is neither exhaustive nor
           specific as to the weight to be given the various
           factors. Accordingly, the court has flexibility of
           method and concomitantly assumes responsibility in
           rendering its decisions.

Hess v. Hess, 212 A.3d 520, 524 (Pa.Super. 2019) (citations and quotation

marks omitted).




                                    - 19 -
J. A17027/20

     Here, the trial court reasoned as follows:

           Based upon the factors enumerated in
           23 Pa.C.S.[A.] § 3502, [the trial c]ourt found the
           following general factors relevant: (1) the length of
           the marriage; (2) the age, health, station, amount
           and     sources    of    income,    vocational  skills,
           employability, estate, liabilities, payment of prior
           marital expense and needs of each of the parties;
           (3) the opportunity of each party for future
           acquisitions of capital assets and income by working;
           (4) the value of the property set apart to each party;
           and (5) the standard of living the parties established
           during the marriage.

           The record shows that Wife, age 53, and Husband,
           age 58, were married for twenty-seven years at the
           time of their separation. Husband and Wife are both
           high school graduates. Husband has been battling a
           major depressive disorder and has not worked since
           2002 as a result. Since that time, Husband’s earning
           capacity has undoubtedly plateaued, however, he
           receives SSD resulting from his depression. Wife was
           the superior income earner throughout the marriage
           and was gainfully employed for the last fifteen and a
           half years of their marriage in a well-paying position.
           Upon the death of her son, Wife received $641,518.23
           from her son’s life insurance policies and estate,
           leaving Wife in a superior future financial position than
           Husband. Most recently, Wife has been diagnosed
           with depression and additional medical concerns.

           Husband’s assertion that the [trial c]ourt erred in not
           considering Wife’s willful failure to seek employment
           is without merit. Wife’s job was terminated upon
           reorganization of her employer Benjamin Obdyke and
           she was not retained. As she is entitled to do, Wife
           applied for unemployment compensation.               The
           Department of Labor and Industry (“Department”)
           determined and decided she was eligible for such
           unemployment compensation benefits and she began
           receiving $561 weekly. See 43 Pa.C.S.[A.] § 801. It
           is not [the trial c]ourt’s function to determine whether
           Wife is or is not eligible for benefits under


                                    - 20 -
J. A17027/20


            unemployment compensation law while undertaking
            an equitable distribution matter. Such matters are
            the responsibility of the Department and the
            Unemployment Compensation Board of Review. See
            43 Pa.C.S.[A.] §§ 761, 763. For equitable distribution
            concerns, the $561 in unemployment compensation is
            considered part of her newly established income which
            the Department has deemed her entitled to receive
            under Pennsylvania law.        Although Wife is not
            presently employed, the [trial c]ourt does find her age
            and work experience leave her in a better position to
            obtain another job than Husband in the future.

            The [trial c]ourt did not find Husband’s removal cost
            of liens and mortgages on the marital home a relevant
            factor to be given weight in considering the equitable
            distribution of marital property. After an [e]mergency
            [p]etition for [p]artial [d]istribution of the marital
            residence was filed by Husband, he was awarded the
            marital residence and its equity after refinancing and
            removing Wife’s name from all corresponding liens
            and mortgages. Husband has successfully removed
            those encumbrances of $12,209 at a cost to him of
            $750 as it was in the best interest of Husband to
            negotiate settlement of the liens on the marital home.
            Since Wife contributed to pay for a new heater and air
            conditioning installation in the [marital] residence,
            totaling over $4,000, the [trial c]ourt decided to not
            assign a greater significance to Husband’s negotiated
            contribution to the equity in this marital asset.

Trial court opinion, 9/16/19 at 7-8 (emphasis added).

       We are not persuaded by Husband’s claim that the trial court erred in

“only” considering the factors at Subsections 3502(a)(1), (3), (5), (8), and

(9).   (See Husband’s brief at 64 (“This is contrary to the requirement of

§ 3502 to consider ‘all’ relevant factors.”).) For example, although the trial

court did not address the weight of “[a]ny prior marriage of either party”

(Subsection (a)(2)) or any contribution “to the education, training or increased


                                     - 21 -
J. A17027/20

earning power of the other party” (Subsection (a)(4)), the court plainly stated

both parties were high school graduates, and Husband himself points out that

neither party was previously married. See 23 Pa.C.S.A. § 3502(a)(2), (4);

trial court opinion, 9/16/19 at 2; Husband’s brief at 68. Significantly, Husband

does not present any argument how consideration of the unmentioned factors

would affect the equitable distribution in this matter. Furthermore, we deny

relief on Husband’s claims the court improperly “added the words ‘payment of

marital expense’ to factor number 3[ and] added the words ‘by working’ to

factor number 5.”     (Husband’s brief at 64.) Instead, our review of “the

distribution as a whole in light of the court’s overall application of the

23 Pa.C.S.A. § 3502(a) factors” reveals no abuse of discretion under

Section 3502. See Hess, 212 A.3d at 523 (citation omitted).

      Moreover, as in his second issue, Husband’s claim is based on a

misreading of the trial court’s decree and order, and opinion, and the

omission, deliberate or otherwise, of facts which weaken his position. Lastly,

Husband’s final claim is not a really a claim of errors by the trial court but a

request we reweigh the Section 3502(a) factors in his favor. (Husband’s brief

at 61-74.)   However, we have long held we will not reweigh the relevant

statutory factors on appeal, as that is not our role as an appellate court. See

Busse v. Busse, 921 A.2d 1248, 1259-1260 (Pa.Super. 2007) (“The weight

to be given to [] statutory factors depends on the facts of each case and is

within the court’s discretion. We will not reweigh them.” (internal quotations



                                     - 22 -
J. A17027/20

marks and citations omitted)), appeal denied, 934 A.2d 1275 (Pa. 2007).

Husband’s final issue does not merit relief.

      Accordingly, for the reasons discussed above, we find Husband’s issues

do not merit relief. Therefore, we affirm the order of July 22, 2019.

      Order affirmed.



      Bowes, J. joins this Opinion.

      McCaffery, J. files a Concurring and Dissenting Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 12/14/20




                                      - 23 -